0RlGlNAL
Zln the ﬂatten ﬁvtates Qtuurt at frheral atlath

OFFICE OF SPECIAL MASTERS

No. 10-491V
Filed: July 31, 2015 FlLED
To be Published
JUL 3 1 2015
>l=******>|133 S. Ct. 1886, 1893 (2013).

“Good faith” is a subjective standard. Hamrick V. Sec’y of HHS, No. 99—683V, 2007 WL
4793152, at *3 (Fed. Cl. Spec. Mstr. Nov. 19, 2007). A petitioner acts in “good faith” if he or
she holds an honest belief that a vaccine injury occurred. Turner v. Sec’y of HHS, No. 99-544V,
2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). Petitioners are “entitled to a
presumption of good faith.” Grice v. Sec’y of HHS, 36 Fed. Cl. 114, 121 (Fed. C1. 1996).

 

“Reasonable basis” is not deﬁned in the Vaccine Act or Program Rules. It has been
determined to be an “objective consideration determined by the totality of the circumstances.”
McKellar v. Sec’y of HHS, 101 Fed. C1. 297, 303 (Fed. C1. 2011). In determining reasonable
basis, the court looks “‘not at the likelihood of success [of a claim] but more to the feasibility of
the claim.”’ Turner, 2007 WL 4410030, at *6 (citing Di Roma v. Sec’y of HHS, No. 90-3277V,
1993 WL 496981, at *1 (Fed. C1. Spec. Mstr. Nov. 18, 1993)). Factors to be considered include
factual basis, medical support, jurisdictional issues, and the circumstances under which a petition
is ﬁled. Turner, 2007 WL 4410030, at *6—*9. Traditionally, special masters have been “quite
generous” in ﬁnding reasonable basis. Turpin v. Sec’y of HHS, No. 99-564V, 2005 WL
1026714, at *2 (Fed. Cl. Spec. Mstr. Feb. 10, 2005); see also Austin v. Sec__’y of HHS, 10-362V,
2013 WL 659574, at *8 (Fed. Cl. Spec. Mstr. Jan. 31, 2013) (“The policy behind the Vaccine
Act’s extraordinarily generous provisions authorizing attorney fees and costs in unsuccessful
cases—«ensuring that litigants have ready access to competent representation—militates in favor
of a lenient approach to reasonable basis”). Special masters have found reasonable basis to ﬁle

a claim absent medical records or opinions supporting vaccine causation. _S_e_c_ Austin, 2013 WL
659574, at *8; Hamrick, 2007 WL 4793152.

 

 

 

 

 

Additionally, counsel must ensure that a reasonable basis exists throughout the course of
litigation. A petition containing only bare allegations of a vaccine injury or death still has a
reasonable basis at the time of ﬁling if a petitioner obtains and ﬁles supporting medical records
or an expert opinion as the case proceeds. Turner, 2007 WL 4410030, at *6. Conversely, a
' petition with a reasonable basis at the beginning of litigation may no longer be supported by a
reasonable basis at a later phase, for example, if an expert report has not been ﬁled for a
prolonged time or an expert report is unsupported and deﬁcient. Perreira v. Sec’y of HHS, 27
Fed. Cl. 29, 3l~34 (Fed. C1. 1992) (afﬁrming a special master’s denial of fees after the
submission of an unsupported expert opinion based on the ﬁnding there was no reasonable basis
to continue the case).

 

III. Reasonable Basis Analysis

Good faith and reasonable basis are necessary ﬁndings when awarding fees in any case
where a petitioner has not yet prevailed on entitlement, whether the petitioner seeks ﬁnal

attorneys’ fees and costs or interim attorneys’ fees and costs.2 It logically follows that when a
- petitioner requests interim attorneys’ fees and costs, the special master must analyze the
reasonableness of the case at the time of the fee request, although occasionally, special masters
have deferred ruling on interim fee requests when they feel the record is not complete enough
to establish a reasonable basis. See Morris v. Sec’Lof HHS, No. 12-415V, 2014 WL
8661863, at *6 (Fed. Cl. Spec. Mstr. June 4, 2014) (Special Master Corcoran deferred ruling
on petitioner’s interim fee application because he found the petitioner had not established
reasonable basis at that time and the “existing record suggests proving causation in this case
may be very difﬁcult”); Austin, 2012 WL 592891 (order deferring a decision on interim fees
and costs application and expressing concern about whether the case had a reasonable basis).

 

 

In the instant case, petitioner ﬁled her petition on July 29, 2010, alleging that the
vaccinations Lillyen received on July 30, 2008 caused her death on August 5, 2008. The
petition was timely ﬁled—but only by a week’s time. See 42 U.S.C. § 300aa~16(a)(3)
(petition must be ﬁled before the expiration of 24 months from the date of death). If petitioner
had not ﬁled her petition by August 5, 2010, it would have been time-barred, adding further
impetus to ﬁling the petition when she did. Petitioner ﬁled medical records on compact disc
on August 23, 2010, and then ﬁled her afﬁdavit, an amended petition, and medical literature

on September 3, 2010. The postmortem examination report stated that Lillyen died of
sudden infant death syndrome (“SIDS”).3 Ex. 17, at 1,4.

 

2 The Federal Circuit ruled that interim fee awards are permissible under the Vaccine Act in Avera v.
Secretary of Health and Human Services, 515 F .3d 1343, 1352 (Fed. Cir. 2008)). The Court stated, “A
special master can often determine at an early stage of the proceedings whether a claim was brought in
good faith and with a reasonable basis.” I_d_. The Federal Circuit again found interim fee awards
appropriate under the Vaccine Act and ruled that interim fee decisions are appealable in Shaw v.
Secretary of Health and Human Services, 609 F.3d 1372, 1376 (Fed. Cir. 2010). Post—Avera, a number of
judges and many special masters have found interim fee awards permissible under various circumstances,
including when petitioner’s counsel withdraws from the case. See, eg, Woods v. Sec’y of HHS, 105 Fed.
Cl. 148, 154 (Fed. C1. 2012) (Judge Williams afﬁrmed the special master’s award of interim fees and
suggested that when counsel withdraws, and it is unknowable how long case resolution might take, an
interim award may be appropriate); Bear v. Sec’y ofHHS, No. 11—362V, 2013 WL 691963, at *5 (Fed.
Cl. Spec. Mstr. Feb. 4, 2013) (Special Master Hastings awarded interim fees over respondent’s objection
in a case where petitioner’s counsel was going to withdraw, and the petition had been pending for more
than 19 months); Lumsden v. Sec’y of HHS, No. 97-588V, 2012 WL 1450520, at *6 (Fed. Cl. Spec. Mstr.
Mar. 28, 2012) (Special Master Vowel] awarded interim fees in an autism case over respondent’s
objection when petitioner’s attorney was withdrawing from the case); Edmonds v. Sec’y of HHS, No. 04-
87V, 2012 WL 1229149, at * 13 (Fed. Cl. Spec. Mstr. Mar. 22, 2012) (Then—Chief Special Master
Campbell—Smith awarded interim fees over respondent’s objection in an autism case in which petitioner’s
counsel was preparing to withdraw). Thus, the special master’s authority to award interim attorneys’ fees
and costs has been repeatedly afﬁrmed, both prior and subsequent to the undersigned’s interim award
decision in this case. However, whether or not interim fees are awardable is no longer an issue since the
undersigned dismissed this case on May 31, 2012. This decision therefore addresses ﬁnal fees.

 

3 SIDS is deﬁned as “the sudden and unexpected death of an apparently healthy infant, typically
occurring between the ages of three weeks and ﬁve months, and not explained by careful postmortem
studies.” Dorland’s Illustrated Medical Dictionary 1850 (32d ed. 2012).

The billing records reveal that petitioner’s former counsel obtained a report from Dr.
Gill and reviewed it on January 14, 2011. Fee App. at 14. Presumably, since petitioner did
not ﬁle the report before withdrawing from the case, Dr. Gill’s opinion was not favorable to
petitioner. After reviewing this report, petitioner’s former counsel expended hours conferring
with the client, searching for alternative counsel, communicating counsel’s efforts to the court
and respondent’s counsel, and preparing a fee application. See Fee App. at 14‘17. Petitioner’s

counsel ﬁled a motion to withdraw as counsel on October 7, 2011, and the motion was granted
on October 28, 2011.

The undersigned previously determined that there was a reasonable basis for petitioner
to proceed up until petitioner’s former counsel withdrew as counsel from the case in 2011.
The basis for this conclusion included the fact that Lillyen’s organs at the time of her death
were larger than the average weights for a ﬁve—month—old child’s organs,4 which could
conceivably indicate some kind of inﬂammatory process. The undersigned also noted that
Lillyen had been “fussy” and had a rash prior to her sudden death, which might have indicated
a vaccine reaction or an infectious process made worse by the vaccines.5 Respondent contends
that these conclusions were arbitrary and capricious because no medical doctor had opined that
Lillyen’s organs were abnormally large, and the medical records did not mention any
infections or inﬂammatory process prior to Lillyen’s vaccination. Mot. for Review at l7~20.
However, the undersigned was not ruling that larger—than—average organs, a rash, and fussiness
were appropriate symptoms to indicate causation—~only that these appeared to be
abnormalities which an expert could possibly ﬁnd support a ﬁnding of a vaccine reaction. S_ee
gg., Bigbee v. Sec_’y of HHS, 06~663V, 2012 WL 1237759 (Fed. Cl. Spec. Mstr. 2012) (a case
of SIDS after vaccination in which petitioners’ expert opined that the infant’s enlarged organs
were evidence of an inflammatory process; the special master ultimately found respondent’s
expert more persuasive). Moreover, the timing of Lillyen’s death, six days after vaccination,
also helps to establish reasonable basis.

Respondent also contends that petitioner’s counsel failed to adequately investigate the
case by waiting until after ﬁling the petition to engage a medical consultant, even though counsel
represented petitioner for almost two years before ﬁling the petition. Mot. for Review at 17.
Respondent contends that consulting a medical expert falls under the basic inquiries required
prior to ﬁling a petition. 1d, It is true that an attorney’s pre-ﬁling investigation into the
feasibility of the claim is a relevant factor in analyzing whether a petition had a reasonable basis.
Cortez v. Sec’y of HHS, No. 09-176V, 2014 WL 1604002, at *6 (Fed. Cl. Spec. Mstr. Mar. 26,
2014). However, while consulting with an expert prior to ﬁling may be appropriate in some
vaccine cases, to require all petitioners to present medical expert support at the time of ﬁling the
petition would be wasteful and contrary to Congress’ intent. There are numerous cases (for
example, cases of Guillain—Barre’ Syndrome after ﬂu vaccination, or shoulder injuries after any

 

4 Compare Ex. 6, at 2 (Lillyen’s autopsy) with Ex. 16, at 5 (“Organ Weights in Children,” in Jurgen
Ludwig, Handbook of Autopsy Practice 561 (3d ed. 2002)).

5 Petitioner’s affidavit describes Lillyen as becoming more irritable and sleeping and crying more in the
days following her four—month vaccinations. Ex. 10 at 11 3—4. Petitioner also states in her afﬁdavit that
Lillyen had watery, puffy eyes and a rash on her face. Li Petitioner told Dr. Sorenson on July 30, 2008,
when Lillyen received the vaccinations at issue, that Lillyen had been “fussy lately.” Ex. 7, at 9.

5

vaccination) in which counsel need not consult a medical expert because such cases generally
settle. Requiring an expert report for every petition would cause needless expense in many cases
and could dissuade attorneys from taking vaccine claims. As the Federal Circuit stated in Avera,
“[O]ne of the underlying purposes of the Vaccine Act was to ensure that vaccine injury claimants
have readily available a competent bar to prosecute their claims.” 515 F.3d at 1352. To make a
blanket requirement that all cases require expert opinion support at the ﬁling of the petition
seems contrary to the liberal underpinning of the Vaccine Act.

 

In this case, petitioner’s counsel’s ﬁrst billing record was in October 2008, and counsel
worked consistently until the ﬁling of the petition in July 2010 to obtain additional missing
medical records. Fee App. at 4—6. Counsel had to ﬁle by August 2010 in order to prevent the
claim from being time—barred. Counsel did not unreasonably delay their review of the case and

made appropriate efforts to “wind up” the case after determining they would withdraw as
counsel.

The undersigned based her May 31, 2012 dismissal decision on the lack of medical
expert opinion or other evidence substantiating petitioner’s allegations. However, the
dismissal decision does not negate the undersigned’s previous determination that the petition
had a reasonable basis at the time she awarded interim fees and costs. No additional evidence
was presented to weaken the claim; rather, petitioner failed to present the additional evidence
that would be needed to prevail on her claim. Even though this is now a ﬁnal attorneys” fees
decision instead of an interim fees decision, the analysis of reasonable basis remains the same.
No additional evidence has been presented to disturb the undersigned’s previous ﬁnding.
Therefore, the undersigned concludes that there was a reasonable basis for the petition up to
the point that petitioner’s former counsel withdrew as counsel.

IV. Conclusion

Accordingly, the undersigned awards the amounts previously determined in her then-interim
attorneys’ fees and costs decision:

a. $18,113.34, representing reimbursement for attorneys’ fees and costs. The award

shall be in the form of one check made jointly payable to petitioner and Conway,
Homer & Chin-Caplan, PC;

b. $1,638.00, representing reimbursement for attorneys’ fees and costs. The award

shall be in the form of one check made jointly payable to petitioner and Buxbaum,
Daue & Fitzpatrick, PLLC; and

c. $365.04, representing reimbursement for petitioner’s costs. The award shall be
in the form of a check made payable to petitioner.

In the absence of a motion for review ﬁled pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.6

 

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party’s ﬁling a notice
renouncing the right to seek review.

IT IS SO ORDERED.

Dated: July 31, 2015 W  W

Laura D. Millman
Special Master